Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment including amended claims filed on 04/29/2022 has been entered.
Claims 1-5 and 12-26 have been examined.
Claims 6-11 are cancelled.
Claim objections are withdrawn.
Claim rejections under 35 U.S.C. 112(b) are withdrawn.

Claim Objections
Claims 14-26  are objected to because of the following informalities:
In line 7 of claim 14, “read, from the memory” should be corrected to -- read, from [[the]] a memory--. Appropriate correction is required. 
The examiner would like to point out that the memory storing instructions and the memory storing Variable node (VN) soft information are different memories as mentioned in the specification page 7, lines 14-19.

    PNG
    media_image1.png
    229
    811
    media_image1.png
    Greyscale


Claims 20 and 21 are objected to because of the following informalities:  
Claim 20 should be cancelled as the limitations of claim 20 are already recited in the independent claims 1 and 14.
Claim 21 should be dependent from claim 14 when claim 20 is cancelled.
Appropriate correction is required.

Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Response to Arguments
Applicant’s arguments, filed on 04/29/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu et al. (Updating conflict solution for pipelined layered LDPC decoder, IEEE, Conference Paper, PP 1-6, Year: 2015).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
RADOSAVLJEVIC et al. (WO 2009053940 A2, in the IDS filed on 07/09/2019) in view of Wu et al. (Updating conflict solution for pipelined layered LDPC decoder, IEEE, Conference Paper, PP 1-6, Year: 2015).

As per claim 1, RADOSAVLJEVIC et al. teach a method for fast layered decoding for Low-density Parity-Check (LDPC) codes with a Parity-Check Matrix (P('M) comprising at least a first layer and a second layer (fig. 9, para. 40, decoding, processing of multiple layers, PCM; para. 45, LDPC decoder), 
the method comprising: 
reading, from a memory, Variable Node (VN) soft information, wherein the VN soft information is associated with a message from a VN to a Check Node (CN) of the second layer of the PCM (fig. 4C, “R2” in conjunction with para. 67, reading from the memory LLR of a posteriori probabilities L(qj) (VN soft information), bit node (Lqmj) messages (a message from a VN to a CN); para. 73, memory reading, layers, messages);
calculating a new CN to VN message from the CN of the second layer of the PCM (fig. 4C: “P2” in conjunction with para. 68, updating check node messages, layer; para. 73, updated messages, layer); and
calculating new VN soft information for the VN, wherein the new VN soft information is calculated based on the VN soft information and a new CN to VN message from a CN of the first layer to the VN and an old CN to VN message from the CN of the first layer to the VN such that the updating of the new VN soft information is delayed by at least one layer (fig. 4c: “W1” in conjunction with para. 86, a newly computed a posteriori probabilities (new VN soft information), equation 13 as shown in fig. 2; para. 84, check messages from the previous layers are buffered while waiting (delayed) to be utilized).
However RADOSAVLJEVIC et al. do not explicitly teach determining a correlation between all pairs of layers; and based on the correlation, reordering at least two of the layers.
Wu et al. in an analogous art teach determining a correlation between all pairs of layers; and based on the correlation, reordering at least two of the layers (section IV. A. para. 2, adjusting the order of layers; section IV.A. para. 3, Reorder the layers in the check matrix to minimize the total number of overlapping nonzero sub-matrices between the adjacent layers; section IV. A. para. 4, Use an optimized reordering method to obtain the optimal sequencing of layers, in which the maximum number of consecutive overlap of nonzero sub-matrices s and the sum of overlap between adjacent layers I are all minimized; sect. IV. B. para. 2, the number of the overlapping nonzero sub-matrices between the ith layer and the jth layer is considered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the decoding method of RADOSAVLJEVIC et al. the ability to determine a correlation between all pairs of layers; and based on the correlation, reordering at least two of the layers as taught by Wu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to improve the performance of the fast layered decoding by permuting the layers in an optimized manner to RADOSAVLJEVIC et al.’s decoding method.

As per claim 3, RADOSAVLJEVIC et al. and Wu et al. teach the additional limitations.
RADOSAVLJEVIC et al. teach that at least one of the VN soft information and the new VN soft information comprises a log-likelihood ratio (LLR) value (para. 53, L(qj) represent the LLRs; para. 67, LLR of a posteriori probabilities L(qj) (VN soft information)).

As per claim 4, RADOSAVLJEVIC et al. and Wu et al. teach the additional limitations.
RADOSAVLJEVIC et al. teach that while processing circuitry is calculating the new soft information for the VN, the method further includes simultaneously accessing the memory and performing at least one of: reading soft information of a VN associated with the CN from the memory; reading a message from the CN in the first layer from the memory; writing soft information of the VN in the first layer to the memory; and writing soft information associated with a message from the CN in the first layer to the VN (fig. 4C, “R2” in conjunction with para. 67, reading from the memory LLR of a posteriori probabilities L(qj) (VN soft information), bit node (Lqmj) messages (a message from a VN to a CN)).

As per claim 5, RADOSAVLJEVIC et al. and Wu et al. teach the additional limitations.
RADOSAVLJEVIC et al. teach that at least one of the soft information for the VN associated with the CN in the first layer may be based on an old message from the CN associated with the VN and a new message from the CN associated with the VN (fig. 2, equation 13, para. 86, a newly computed a posteriori probabilities (new VN soft information), para. 68, check node messages).

As per claim 12, RADOSAVLJEVIC et al. and Wu et al. teach the additional limitations.
RADOSAVLJEVIC et al. teach that the method is performed by a wireless device (para. 45, decoder, a receiver, wireless).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over RADOSAVLJEVIC et al. (WO 2009053940 A2) and Wu et al. (Updating conflict solution for pipelined layered LDPC decoder, IEEE, Conference Paper, PP 1-6, Year: 2015) as applied to claim 1 above, and further in view of Boutillon et al. (US 20050138519 A1, in the IDS filed on 07/09/2019).

As per claim 2, RADOSAVLJEVIC et al. and Wu et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However RADOSAVLJEVIC et al. and Wu et al. do not explicitly teach switching from delayed updating to real-time updating of the VN soft information.
Boutillon et al. in an analogous art teach switching from delayed updating to real-time updating of the VN soft information (para. 216, ArchiVar-2 (FIG. 2b): the information exchanged through the second shuffle means is an a posteriori information on variable Zn. The third computation means (21b) implements equation (16); para. 217, ArchiVar-3 (FIG. 2c): The third computation means computes the difference between the current iteration constraint to variable message and the corresponding value of the previous iteration denoted dLmn (equation (19)). This information is then passed to the second shuffle means (23b)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the decoding method of RADOSAVLJEVIC et al. and Wu et al. the ability to switch from delayed updating to real-time updating of the VN soft information as taught by Boutillon et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to reduce time to update the VN soft information to RADOSAVLJEVIC et al.’s and Wu et al.’s decoding method.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over RADOSAVLJEVIC et al. (WO 2009053940 A2) and Wu et al. (Updating conflict solution for pipelined layered LDPC decoder, IEEE, Conference Paper, PP 1-6, Year: 2015) as applied to claim 1 above, and further in view of Wang et al. (US 20160277036 A1).

As per claim 13, RADOSAVLJEVIC et al. and Wu et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However RADOSAVLJEVIC et al. and Wu et al. do not explicitly teach that the method is performed by a network node.
Wang et al. in an analogous art teach that the method is performed by a network node (para. 8, a method, network node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the decoding method of RADOSAVLJEVIC et al. and Wu et al. the ability that the method is performed by a network node as taught by Wang et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to perform decoding for LDPC codes using a network node and correct errors in the data received to RADOSAVLJEVIC et al.’s and Wu et al.’s decoding method.

Claims 14, 16, 17, 18, 19, 20, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over RADOSAVLJEVIC et al. (WO 2009053940 A2, in the IDS filed on 07/09/2019) in view of Wu et al. (Updating conflict solution for pipelined layered LDPC decoder, IEEE, Conference Paper, PP 1-6, Year: 2015).



As per claim 14, RADOSAVLJEVIC et al. teach a system for last layered decoding for Low-Density Parity-Check (l.DPC) codes defined with a parity check matrix (PCM) comprising a first layer and a second layer (fig. 9, para. 40, decoding, processing of multiple layers, PCM; para. 45, LDPC decoder), 
the system comprising: a memory storing instructions; and processing circuitry operable to execute the instructions (para. 9) to cause the processing circuitry to:
read, from the memory, Variable node (VN) soft information, wherein the VN soft information is associated with a message from a VN to a Check Node (CN) of the second layer of the PCM (fig. 4C, “R2” in conjunction with para. 67, reading from the memory LLR of a posteriori probabilities L(qj) (VN soft information), bit node (Lqmj) messages (a message from a VN to a CN); para. 73, memory reading, layers, messages); and 
calculate a new CN to VN message from the CN of the second layer of the PCM (fig. 4C: “P2” in conjunction with para. 68, updating check node messages, layer; para. 73, updated messages, layer); and
calculate new VN soft information for the VN, wherein the new VN soft information is calculated based on the VN soft information and a new CN to VN message from a CN of the first layer to the VN and an old CN to VN message from the CN of the first layer to the VN such that the updating of new VN soft information is delayed by at least one layer (fig. 4c: “W1” in conjunction with para. 86, a newly computed a posteriori probabilities (new VN soft information), equation 13 as shown in fig. 2; para. 84, check messages from the previous layers are buffered while waiting (delayed) to be utilized).
However RADOSAVLJEVIC et al. do not explicitly teach to determine a correlation between all pairs of layers; and based on the correlation, reorder at least two of the layers.
Wu et al. in an analogous art teach to determine a correlation between all pairs of layers; and based on the correlation, reorder at least two of the layers (section IV. A. para. 2, adjusting the order of layers; section IV.A. para. 3, Reorder the layers in the check matrix to minimize the total number of overlapping nonzero sub-matrices between the adjacent layers; section IV. A. para. 4, Use an optimized reordering method to obtain the optimal sequencing of layers, in which the maximum number of consecutive overlap of nonzero sub-matrices s and the sum of overlap between adjacent layers I are all minimized; sect. IV. B. para. 2, the number of the overlapping nonzero sub-matrices between the ith layer and the jth layer is considered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for decoding of RADOSAVLJEVIC et al. the ability to determine a correlation between all pairs of layers; and based on the correlation, reorder at least two of the layers as taught by Wu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to improve the performance of the fast layered decoding by permuting the layers in an optimized manner to RADOSAVLJEVIC et al.’s system for decoding.

As per claim 16, RADOSAVLJEVIC et al. and Wu et al. teach the additional limitations.
RADOSAVLJEVIC et al. teach that at least one of the VN soft information and the new VN soft information comprises a log-likelihood ratio (LLR) value (para. 53, L(qj) represent the LLRs; para. 67, LLR of a posteriori probabilities L(qj) (VN soft information)).

As per claim 17, RADOSAVLJEVIC et al. and Wu et al. teach the additional limitations.

RADOSAVLJEVIC et al. teach that while the processing circuitry is calculating the new soft information for the VN, the memory is simultaneously accessed and at least one of the following operations is performed: reading soft information of a VN associated with a CN from the memory; reading a message from the CN in the first layer from the memory; writing soft information of the VN to the memory; and writing soft information associated with a message from the CN in the first layer to the VN (fig. 4C, “R2” in conjunction with para. 67, reading from the memory LLR of a posteriori probabilities L(qj) (VN soft information), bit node (Lqmj) messages (a message from a VN to a CN)).

As per claim 18, RADOSAVLJEVIC et al. and Wu et al. teach the additional limitations.
RADOSAVLJEVIC et al. teach that the VN soft information for the VN associated with the CN in the first layer may be based on an old message from the CN associated with the VN and a new message from the CN associated with the VN (fig. 2, equation 13, para. 86, a newly computed a posteriori probabilities (new VN soft information), para. 68, check node messages).

As per claim 19, RADOSAVLJEVIC et al. and Wu et al. teach the additional limitations.
RADOSAVLJEVIC et al. teach that the new CN to VN message is calculated as a function of a set of values associated with a plurality of messages from a plurality of VNs to the CN of the second layer of the PCM (fig. 1, equation 4, para. 53).

As per claim 20, RADOSAVLJEVIC et al. and Wu et al. teach the additional limitations.
Wu et al. teach that a correlation between all pairs of layers is determined (sect. IV. B. para. 2, the number of the overlapping nonzero sub-matrices between the ith layer and the jth layer is considered).

As per claim 23, RADOSAVLJEVIC et al. and Wu et al. teach the additional limitations.
RADOSAVLJEVIC et al. teach that the message from the VN to the CN of the second layer is a function of the VN soft information and an old CN to VN message from the CN of the second layer to the VN (fig. 2, equation 11, para. 53).

As per claim 24, RADOSAVLJEVIC et al. and Wu et al. teach the additional limitations.
RADOSAVLJEVIC et al. teach that the message from the VN to the CN of the second layer is the difference between the VN soft information and an old CN to VN message from the CN of the second layer to the VN (fig. 2, equation 11, para. 53).

As per claim 25, RADOSAVLJEVIC et al. and Wu et al. teach the additional limitations.
RADOSAVLJEVIC et al. teach that the system comprises a wireless device (para. 45, decoder, a receiver, wireless).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over RADOSAVLJEVIC et al. (WO 2009053940 A2)  and Wu et al. (Updating conflict solution for pipelined layered LDPC decoder, IEEE, Conference Paper, PP 1-6, Year: 2015) as applied to claim 14 above, and further in view of Boutillon et al. (US 20050138519 A1).

As per claim 15, RADOSAVLJEVIC et al. and Wu et al. substantially teach the claimed invention described in claim 14 (as rejected above).
However RADOSAVLJEVIC et al. and Wu et al. do not explicitly teach to switch from delayed updating to real-time updating of the VN soft information.
Boutillon et al. in an analogous art teach to switch from delayed updating to real-time updating of the VN soft information (para. 216, ArchiVar-2 (FIG. 2b): the information exchanged through the second shuffle means is an a posteriori information on variable Zn. The third computation means (21b) implements equation (16); para. 217, ArchiVar-3 (FIG. 2c): The third computation means computes the difference between the current iteration constraint to variable message and the corresponding value of the previous iteration denoted dLmn (equation (19)). This information is then passed to the second shuffle means (23b)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for decoding of RADOSAVLJEVIC et al. and Wu et al. the ability to switch from delayed updating to real-time updating of the VN soft information as taught by Boutillon et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to reduce time to update the VN soft information to RADOSAVLJEVIC et al.’s and Wu et al.’s system for decoding.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over RADOSAVLJEVIC et al. (WO 2009053940 A2) and Wu et al. (Updating conflict solution for pipelined layered LDPC decoder, IEEE, Conference Paper, PP 1-6, Year: 2015) as applied to claim 14 above, and further in view of Wang et al. (US 20160277036 A1).

As per claim 26, RADOSAVLJEVIC et al. and Wu et al. substantially teach the claimed invention described in claim 14 (as rejected above).
However RADOSAVLJEVIC et al. and Wu et al. do not explicitly teach that the system comprises a network node.
Wang et al. in an analogous art teach that the system comprises a network node (para. 8, network node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for decoding of RADOSAVLJEVIC et al. and Wu et al. the ability that the system comprises a network node as taught by Wang et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to perform decoding for LDPC codes using a network node and correct errors in the data received to RADOSAVLJEVIC et al.’s and Wu et al.’s system for decoding.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 21, the prior arts do not teach that the correlation may be defined as the inner product of blocks in layers, where each block will map to 0 if its value is -1 and to 1, otherwise.

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 22, the prior arts do not teach that calculating the new VN  soft information comprises adjusting the VN soft information to partially account for deviations from the layered decoding due to non-orthogonal rows.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111